Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 8-10, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et. Al. (US 20150145096 A1 hereinafter Hsu) and further in view of JangJian et. Al. (US 20130234202 A1 hereinafter JangJian).

Regarding claim 1, Hsu teaches in Figs. 3-9 with associated text a device, comprising: a substrate 304; 
a pixel region 106 disposed in the substrate (Fig. 9, paragraph [0042]); 
an isolation region (area in which 308 is formed) disposed in the substrate and within a proximity of the pixel region (Fig. 9, paragraph [0035]), wherein the isolation region comprises a seed area (trench surface in 304 on which 308 is formed) including a first semiconductor material (Figs. 5-6 and 9, paragraph [0035]); 
a trench structure 364 extending into the isolation region, wherein the trench structure is on the seed area and not in contact with the pixel region (Fig. 5, paragraph [0034]); and 
a heterogeneous layer 308  fully filling the trench structure on the seed area, wherein the heterogeneous layer comprises a second semiconductor material (Fig. 9, paragraph [0035]).  
Hsu does not specify the second semiconductor material has a lattice constant different from that of the first semiconductor material however Hsu does specify that the second semiconductor material may be formed selected from any of a variety of materials for example SiGe (paragraph [0035]).
JangJian teaches a heterogeneous layer (18 and 20) similar to that of Hsu, wherein the heterogeneous layer comprises a second semiconductor material 18 that has a lattice constant different from that of a first semiconductor material 10 (Fig. 6, paragraph [0011]) so that by using similar semiconductor materials as those taught by JangJian for the first and second semiconductor materials of Hsu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use materials similar to those taught by JangJian for the first and second semiconductor materials of Hsu because according to JangJian by using such materials the epitaxial layer 18 can repair damage to the substrate 10 that can be caused by the trench etch and by repairing the damage to the substrate 10, detrimental leakage current that could otherwise occur by the damage is generally reduced (JangJian paragraph [0013]).

Regarding claim 10, Hsu teaches in Fig. 9 with associated text an image sensor comprising a plurality of pixel cells (paragraph [0029]), wherein each of the plurality of pixel cells comprises: 
a substrate 304; 3 DM2\14768854.1PATENT P20190184US00/N1085-02049 
a pixel region 106 disposed in the substrate (Fig. 9, paragraph [0042]); 
an isolation region (area in which 308 is formed) on a side of the pixel region (Fig. 9, paragraph [0035]), wherein the isolation region comprises a first semiconductor material 304 (Fig. 6, paragraph [0009]) (Figs. 5-6 and 9, paragraph [0035]);
a trench structure 364 extending into the isolation region, wherein the trench structure is not in contact with the pixel region (Fig. 5, paragraph [0034]); and 
a heterogeneous layer 308  fully filling the trench structure in the isolation region, wherein the heterogeneous layer comprises a second semiconductor material (Fig. 6, paragraph [0011]).  
Hsu does not specify the second semiconductor material has a lattice constant different from that of the first semiconductor material however Hsu does specify that the second semiconductor material may be formed selected from any of a variety of materials for example SiGe (paragraph [0035]).
JangJian teaches a heterogeneous layer (18 and 20) similar to that of Hsu, wherein the heterogeneous layer comprises a second semiconductor material 18 that has a lattice constant different from that of a first semiconductor material 10 (Fig. 6, paragraph [0011]) so that by using similar semiconductor materials as those taught by JangJian for the first and second semiconductor materials of Hsu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use materials similar to those taught by JangJian for the first and second semiconductor materials of Hsu because according to JangJian by using such materials the epitaxial layer 18 can repair damage to the substrate 10 that can be caused by the trench etch and by repairing the damage to the substrate 10, detrimental leakage current that could otherwise occur by the damage is generally reduced (JangJian paragraph [0013]).

Regarding claim 21, Hsu teaches in Figs. 3-9 with associated text a device, comprising: a substrate 304; 
a pixel region 106 disposed in the substrate, wherein the remaining portion of the substrate other than the pixel region forms a non-pixel region (Fig. 9, paragraph [0042]) ; 
an isolation region (area in which 308 is formed) disposed in the non-pixel region of the substrate and within a proximity of the pixel region (Fig. 9, paragraph [0035]), wherein the isolation region comprises a seed area (trench surface in 304 on which 308 is formed) including a first semiconductor material (Figs. 5-6 and 9, paragraph [0035]); and 
a heterogeneous layer 308 on the seed area in the isolation region, wherein the heterogeneous layer comprises a second semiconductor material, wherein the heterogeneous layer has a depth greater than that of the pixel region (Fig. 9, paragraph [0035]).  
Hsu does not specify the second semiconductor material has a lattice constant different from that of the first semiconductor material however Hsu does specify that the second semiconductor material may be formed selected from any of a variety of materials for example SiGe (paragraph [0035]).
JangJian teaches a heterogeneous layer (18 and 20) similar to that of Hsu, wherein the heterogeneous layer comprises a second semiconductor material 18 that has a lattice constant different from that of a first semiconductor material 10 (Fig. 6, paragraph [0011]) so that by using similar semiconductor materials as those taught by JangJian for the first and second semiconductor materials of Hsu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use materials similar to those taught by JangJian for the first and second semiconductor materials of Hsu because according to JangJian by using such materials the epitaxial layer 18 can repair damage to the substrate 10 that can be caused by the trench etch and by repairing the damage to the substrate 10, detrimental leakage current that could otherwise occur by the damage is generally reduced (JangJian paragraph [0013]).


Regarding claim 5, Hsu teaches the heterogeneous layer has a depth greater than that of the pixel region (Fig. 9).  

Regarding claim 8, Hsu teaches the heterogeneous layer is disposed above the pixel region (when placed on it’s side the heterogeneous layer is disposed above the pixel region Fig 9 it is noted that this claim appears to be intended to suggest the features of the embodiments of Figs. 8 and 9 and if it is amended to specifically require such features it should be withdrawn).  

Regarding claims 9 and 25, Hsu teaches the pixel region comprises: a first light sensing region 106B disposed in the substrate and comprising a first dopant of a first conductivity type; and a second light sensing region 106A disposed on the first light sensing region and comprising a second dopant of a second conductivity type (Fig. 9 paragraph [0013]).  

Claims 2-4, 7, 12-14 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of JangJian as applied to claim 1 and further in view of Kaneda et. Al. (US 20160284757 A1 hereinafter Kaneda).

	Regarding claims 2 and 22, Hsu in view of JangJian teaches the device of claims 1 and 21.
	Hsu does not specify strains, defects and dislocations originate within the heterogeneous layer and terminate at hetero-interfaces between the heterogeneous layer and the isolation region however JangJian teaches the heterogeneous layer repairs damage to the substrate 10 (paragraph [0013]).
	Kaneda discloses in Fig. 2 with associated text a heterogeneous layer 108 (108 comprises germanium (paragraph [0042]) similar to that of Hsu in view of JangJian wherein strains, defects and dislocations originate within the heterogeneous layer and terminate at hetero-interfaces between the heterogeneous layer and the isolation region (defects from 120 are captured by 108 paragraph [0026]) so that by following the teaching of Kaneda strains, defects and dislocations would originate within the heterogeneous layer of Hsu in view of JangJian and terminate at hetero-interfaces between the heterogeneous layer and the isolation region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the teachings of Kaneda in the device of Hsu in view of JangJian because according to Kaneda such a structure makes it possible to reduce noise such as the white spot (Kaneda paragraph [0027]), furthermore The recitation of “strains, defects and dislocations originate within the heterogeneous layer and terminate at hetero-interfaces between the heterogeneous layer and the isolation region” is only a statement of the inherent properties of the heterogeneous layer of the structure taught by Hsu in view of JangJian is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

	Regarding claim 3 and 23, Hsu in view of JangJian and Kaneda teaches the strains, defects and dislocations are located in proximity to the hetero-interfaces (Kaneda paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the teachings of Kaneda in the device of Hsu in view of JangJian because according to Kaneda such a structure makes it possible to reduce noise such as the white spot (Kaneda paragraph [0027]), furthermore The recitation of “the strains, defects and dislocations are located in proximity to the hetero-interfaces” is only a statement of the inherent properties of the heterogeneous layer the structure taught by Hsu in view of JangJian is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

	Regarding claims 4, 13 and 24, Hsu in view of JangJian in view of Kaneda teaches the device of claims 1 and 10 respectively.
 Hsu does not specify the heterogeneous layer provides a gettering of at least one of metal ions, dot-defects, or impurities in the substrate.
Kaneda discloses in Fig. 2 with associated text a heterogeneous layer 108 (108 comprises germanium (paragraph [0042]) similar to that of Hsu in view of JangJian wherein the heterogeneous layer provides a gettering of at least one of metal ions, dot-defects, or impurities in the substrate (paragraph [0027]) so that by following the teaching of Kaneda the heterogeneous layer of Hsu in view of JangJian would provide a gettering of at least one of metal ions, dot-defects, or impurities in the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the teachings of Kaneda in the device of Hsu in view of JangJian because according to Kaneda such a structure makes it possible to reduce noise such as the white spot (Kaneda paragraph [0027]), furthermore Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 4 lines 1-2 are understood to be functional (i.e. provides a gettering of at least one of metal ions, dot-defects, or impurities in the substrate):
The limitation describes purpose, function, operation, or intent -of-use the heterogeneous layer. However, the claim does not disclose a sufficient structure which supports the function. Since Hsu in view of JangJian shows an identical structure as claimed, namely a heterogeneous layer, the Examiner submits that the heterogeneous layer is capable of producing the claimed results.

	Regarding claims 7, 14 and 25, Hsu in view of JangJian in view of Kaneda teaches the device of claims 1 and 10 respectively, wherein the substrate comprises the first semiconductor material (Hsu paragraph [0012] and [0032]);  the isolation region comprises the first semiconductor material and a dopant (paragraph [0032]);  and the dopant has a conductivity type being n-type or p-type (Hsu paragraph [0032]).
 Hsu does not specify the isolation region is configured for isolating the heterogeneous layer from charge carriers generated in the substrate.
Kaneda discloses in Fig. 2 with associated text an isolation region 109 in a structure similar to that of Hsu in view of JangJian that is configured for isolating a heterogeneous layer 108 from charge carriers generated in a substrate 120 (paragraph [0027]) so that by following the teaching of Kaneda the isolation region of Hsu in view of JangJian and Kaneda would be configured for isolating the heterogeneous layer from charge carriers generated in the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the teachings of Kaneda in the device of Hsu in view of JangJian because according to Kaneda such a structure makes it possible to suppress the inflow of the electrons from the element isolation region 106 into the charge accumulation region 102 which forms the photoelectric conversion element and to suppress occurrence of noise (Kaneda paragraph [0027]), furthermore Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 4 lines 1-2 are understood to be functional (i.e. configured for isolating the heterogeneous layer from charge carriers generated in the substrate):
The limitation describes purpose, function, operation, or intent -of-use the isolation region. However, the claim does not disclose a sufficient structure which supports the function. Since Hsu in view of JangJian shows an identical structure as claimed, namely an isolation region, the Examiner submits that the isolation region is capable of producing the claimed results.

Regarding claim 12, Hsu in view of JangJian teaches the device of claim 10.
	Hsu  does not specify strains, defects and dislocations are located within the heterogeneous layer, but not within the isolation region however JangJian teaches the heterogeneous layer repairs damage to the substrate 10 paragraph [0013]).
	Kaneda discloses in Fig. 2 with associated text a heterogeneous layer 108 (108 comprises germanium (paragraph [0042]) similar to that of Hsu in view of JangJian wherein strains, defects and dislocations are located within the heterogeneous layer, but not within the isolation region (defects from 120 are captured by 108 paragraph [0026]) so that by following the teaching of Kaneda strains, defects and dislocations would be located within the heterogeneous layer of Hsu in view of JangJian but not within the isolation region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the teachings of Kaneda in the device of Hsu in view of JangJian because according to Kaneda such a structure makes it possible to reduce noise such as the white spot (Kaneda paragraph [0027]), furthermore The recitation of “strains, defects and dislocations originate within the heterogeneous layer and terminate at hetero-interfaces between the heterogeneous layer and the isolation region” is only a statement of the inherent properties of the heterogeneous layer The structure taught by Hsu in view of JangJian is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of JangJian as applied to claim 1 and further in view of Cheng et. Al. (US 20170278893 A1 hereinafter Cheng).

	Regarding claim 11, Hsu in view of JangJian teaches the device of claim 10.
	Hsu does not specify a distance between the heterogeneous layer and the pixel region is less than one micrometer however Hsu depicts in Fig. 9 that a distance between the heterogeneous layer and the pixel region is substantially less than a distance between adjacent heterogeneous layers 308 (Fig. 9).
	Cheng discloses in Fig. 5A with associated text a distance between adjacent heterogeneous layers 401 is less than one micrometer (L1 about 300 nm so that distance between 401 would be less than 300 nm or 0.3 micrometer  paragraph [0035])  so that by using a similar distance for adjacent homogeneous layers in the device of Hsu in view of JangJian the distance between the heterogeneous layer and the pixel region would be less than one micrometer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use distances similar to Cheng in the device of Hsu in view of JangJian because according to Cheng a volume percentage of the epitaxial regions 503 may increase from about 14% to about 47% (Cheng paragraph [0035]), furthermore In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	

Response to Arguments

Applicant’s arguments with respect to claims 1-5, 7-14 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897